COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
PEARL LEOS,                                                      )                    No. 
08-02-00223-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      383rd District Court
                                                                              )
ANTONIO LEOS and SOCORRO
LEOS,          )                 of El Paso County, Texas
                                                                              )
Appellees.                          )                      (TC# 2001CM2004)
 
O
P I N I O N
 
Pending
before the Court is the motion of Appellant, Pearl Leos, to dismiss this appeal
pursuant to Tex.R.App.P. 42.1, which states that:
(a) The appellate
court may dispose of an appeal as follows:
 
(1)  in accordance with
an agreement signed by all parties or their attorneys and filed with the clerk;
or
 
(2)  in accordance with a
motion of appellant to dismiss the appeal or affirm the appealed judgment or
order; but no party may be prevented from seeking any relief to which it would
otherwise be entitled.
 
By
her motion, Appellant voluntarily requests dismissal of the appeal pursuant to
Rule 42.1(a)(2) because she no longer desires to
pursue the appeal.  Because Appellant has
established compliance with Rule 42.1(a)(2), we grant
Appellant=s motion
and dismiss the appeal.
 
September 19, 2002
                                                                         

ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew,
JJ.
 
(Do Not Publish)